              Case 3:20-cv-00481-WGC Document 4 Filed 03/22/21 Page 1 of 5




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 PATTI ANN HURT,                                             Case No.: 3:20-cv-00481-WGC

 4          Plaintiff                                                       Order

 5 v.                                                                Re: ECF Nos. 1, 1-1

 6 ANDREW SAUL,
   Commissioner of
 7 Social Security

 8          Defendant

 9

10         Before the court is Plaintiff’s application to proceed in forma pauperis (ECF No. 1) and

11 complaint (ECF No. 1-1).

12           I. APPLICATION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

13         A person may be granted permission to proceed in forma pauperis (IFP) if the person

14 “submits an affidavit that includes a statement of all assets such [person] possesses [and] that the

15 person is unable to pay such fees or give security therefor. Such affidavit shall state the nature of

16 the action, defense or appeal and affiant’s belief that the person is entitled to redress.” 28 U.S.C.

17 § 1915(a)(1); Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (en banc) (stating that 28

18 U.S.C. § 1915 applies to all actions filed IFP, not just prisoner actions).

19         In addition, the Local Rules of Practice for the District of Nevada provide: “Any person

20 who is unable to prepay the fees in a civil case may apply to the court for authority to proceed

21 [IFP]. The application must be made on the form provided by the court and must include a

22 financial affidavit disclosing the applicant’s income, assets, expenses, and liabilities.” LSR 1-1.

23
              Case 3:20-cv-00481-WGC Document 4 Filed 03/22/21 Page 2 of 5




 1          “‘[T]he supporting affidavits [must] state the facts as to [the] affiant’s poverty with some

 2 particularity, definiteness and certainty.’” U.S. v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)

 3 (quoting Jefferson v. United States, 277 F.2d 723, 725 (9th Cir. 1960)). A litigant need not “be

 4 absolutely destitute to enjoy the benefits of the statute.” Adkins v. E.I. Du Pont de Nemours &

 5 Co., 335 U.S. 331, 339 (1948).

 6          A review of the application to proceed IFP reveals Plaintiff cannot pay the filing fee;

 7 therefore, the application is granted.

 8                                            II. SCREENING

 9          “[T]he court shall dismiss the case at any time if the court determines that-- (A) the

10 allegation of poverty is untrue; or (B) the action or appeal-- (i) is frivolous or malicious; (ii) fails

11 to state a claim upon which relief may be granted; or (iii) seeks monetary relief against a

12 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(A), (B)(i)-(iii).

13          Dismissal of a complaint for failure to state a claim upon which relief may be granted is

14 provided for in Federal Rule of Civil Procedure 12(b)(6), and 28 U.S.C. § 1915(e)(2)(B)(ii)

15 tracks that language. As such, when reviewing the adequacy of a complaint under this statute, the

16 court applies the same standard as is applied under Rule 12(b)(6). See e.g. Watison v. Carter, 668

17 F.3d 1108, 1112 (9th Cir. 2012) (“The standard for determining whether a plaintiff has failed to

18 state a claim upon which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the

19 Federal Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.”). Review under

20 Rule 12(b)(6) is essentially a ruling on a question of law. See Chappel v. Lab. Corp. of America,

21 232 F.3d 719, 723 (9th Cir. 2000) (citation omitted).

22          The court must accept as true the allegations, construe the pleadings in the light most

23 favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor. Jenkins v. McKeithen,



                                                       2
              Case 3:20-cv-00481-WGC Document 4 Filed 03/22/21 Page 3 of 5




 1 395 U.S. 411, 421 (1969) (citations omitted). Allegations in pro se complaints are “held to less

 2 stringent standards than formal pleadings drafted by lawyers[.]” Hughes v. Rowe, 449 U.S. 5, 9

 3 (1980) (internal quotation marks and citation omitted).

 4         A complaint must contain more than a “formulaic recitation of the elements of a cause of

 5 action,” it must contain factual allegations sufficient to “raise a right to relief above the

 6 speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “The pleading

 7 must contain something more … than … a statement of facts that merely creates a suspicion [of]

 8 a legally cognizable right of action.” Id. (citation and quotation marks omitted). At a minimum, a

 9 plaintiff should include “enough facts to state a claim to relief that is plausible on its face.” Id. at

10 570; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

11         A dismissal should not be without leave to amend unless it is clear from the face of the

12 complaint that the action is frivolous and could not be amended to state a federal claim, or the

13 district court lacks subject matter jurisdiction over the action. See Cato v. United States, 70 F.3d

14 1103, 1106 (9th Cir. 1995); O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir. 1990).

15         Plaintiff’s complaint names the Commissioner of Social Security, and requests review of

16 the Commissioner’s final decision. (ECF No. 1-1.) Federal courts have sole jurisdiction to

17 conduct judicial review of the Social Security Administration’s determination in this regard. See

18 42 U.S.C. § 405(g). Upon a review of Plaintiff’s complaint, it appears administrative remedies

19 have been exhausted with the Social Security Administration. Therefore, Plaintiff’s complaint

20 shall proceed.

21

22

23



                                                       3
       Case 3:20-cv-00481-WGC Document 4 Filed 03/22/21 Page 4 of 5




 1                                 III. CONCLUSION

 2   (1) Plaintiff’s application to proceed IFP (ECF No. 1) is GRANTED. Plaintiff is

 3      permitted to maintain this action without the necessity of prepayment of fees or costs

 4      or the giving of security therefor. This order granting IFP status does not extend to the

 5      issuance of subpoenas at government expense.

 6   (2) The complaint shall PROCEED. The Clerk is instructed to FILE the complaint (ECF

 7      No. 1-1).

 8   (3) The Clerk shall ISSUE summonses and SERVE the Commissioner of the Social

 9      Security Administration by sending a copy of the summons and complaint by

10      certified mail to: (1) Office of the Regional Chief Counsel, Region IX, Social

11      Security Administration, 160 Spear St., Suite 899, San Francisco, CA 94105-1545;

12      and (2) the Attorney General of the United States, Department of Justice, 950

13      Pennsylvania Ave., N.W., Room 4400, Washington, D.C., 20530.

14   (4) The Clerk shall also ISSUE a summons to the United States Attorney for the District

15      of Nevada and deliver the summons and a copy of the complaint to the U.S. Marshal

16      for service to the U.S. Attorney’s Office at 400 S. Virginia Street, Suite 900, Reno,

17      Nevada 89501.

18   (5) From now on, Plaintiff, or counsel, shall serve upon the defendant, or the defendant’s

19      attorney, a copy of every pleading, motion or other document submitted for

20      consideration by the court. Plaintiff shall include with the original paper submitted for

21      filing a certificate stating the date that a true and correct copy of the document was

22      mailed to defendant or defendant’s counsel. The court may disregard any paper

23



                                              4
            Case 3:20-cv-00481-WGC Document 4 Filed 03/22/21 Page 5 of 5




 1           received by a district judge, magistrate judge, or clerk which fails to include a

 2           certificate of service.

 3 IT IS SO ORDERED.

 4 Dated: March 22, 2021

 5                                                         _________________________________
                                                           William G. Cobb
 6                                                         United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   5
